Title: Thomas Jefferson to James Madison, 26 May 1811
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello May 26. 11.
          
           As I sent you my first effort to keep Duane right, so I communicate the second, which the failure of our efforts measures to help him obliged me to write. it probably closes our correspondence as I have not heard a word from him on the subject. Ritchie is correct as to the administration generally. I have written to a friend there what I am in hopes will put him right as to mr Gallatin, altho, as my friend thinks, it is not certain.
           We have had much alarm as to the fly in our wheat. some friendly rains however have enabled much of it to out-grow that danger. good lands & husbandry have recieved little injury from it. but the indifferent present as yet rather a meagre appearance. you will be so good as to return me the inclosed after perusal & to accept the assurances of my constant affection. 
          
            Th: Jefferson
        